HEDRICK, Judge.
Defendant first assigns as error the court’s denial of his motion to quash the search warrant and suppress the evidence obtained from the search of the defendant’s premises for that the affidavit upon which the search warrant was issued failed to meet the test for probable cause required by the decisions' of *172the Supreme Court of the United States in the ease of Aguilar v. Texas, 378 U.S. 108, 12 L. ed. 2d 723, 84 S.Ct. 1509 (1964) ; Spinelli v. United States, 393 U.S. 410, 21 L. ed. 2d 637, 89 S.Ct. 584 (1969). The requirements of Aguilar and Spinelli have been thoroughly discussed by the appellate courts in this State. Suffice it to say, in the instant case we have carefully examined the search warrant and the attached affidavit in the light of Article 4, Chapter 15, of the General Statutes of North Carolina, which was rewritten in 1969 to be effective upon its ratification on 19 June 1969, and in the light of the decisions in Aguilar v. Texas, supra; Spinelli v. United States, supra; State v. Flowers, 12 N.C. App. 487, 183 S.E. 2d 820 (1971) ; State v. Moye, 12 N.C. App. 178, 182 S.E. 2d 814 (1971); State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971) ; and State v. Staley, 7 N.C. App. 345, 172 S.E. 2d 293 (1970), and we hold the search warrant and the attached affidavit are in substantial compliance with statutory and constitutional requirements.
Defendant contends the judge expressed an opinion, in violation of G.S. 1-180, by interrupting direct and cross-examination to ask questions of witnesses. An examination of all the exceptions noted in the record upon which this assignment of error is based reveals that all of the questions complained of were asked by the judge of S.B.I. Agents Campbell and Dismukes and related to their packaging, mailing, receipt, and opening of the small matchbox and its contents. It is a well settled rule in this State that a trial judge may ask questions of a witness in order to obtain a proper understanding and clarification of the witness’ testimony. State v. Strickland, 254 N.C. 658, 119 S.E. 2d 781 (1961); Andrews v. Andrews, 243 N.C. 779, 92 S.E. 2d 180 (1956); Wilkins v. Turlington, 266 N.C. 328, 145 S.E. 2d 892 (1966); State v. Blalock, 9 N.C. App. 94, 175 S.E. 2d 716 (1970). We hold the questions asked by the judge in the instant case were clearly for the purpose of obtaining a proper understanding and clarification of the witnesses’ testimony and did not in any way amount to an expression of opinion, in violation of the statute. This assignment of error is not sustained.
Based on one exception in the record, the defendant contends the court erred in admitting into evidence over defendant’s objection State’s Exhibits 1, 2 and 3. This assignment of error has no merit. The matchbox and its contents (State’s Exhibit 1), *173the small envelope in which the matchbox and its contents were sealed (State’s Exhibit 2), and the large envelope in which the small envelope and matchbox were mailed to the S.B.I. Laboratory (State’s Exhibit 3), were all properly identified by the witnesses Campbell and Dismukes at the trial, and the court did not commit prejudicial error in allowing the State to introduce these exhibits into evidence.
Next, the defendant contends the court erred in denying his motion for judgment as of nonsuit made at the close of all the evidence. There is sufficient evidence in the record requiring the submission of this case to the jury.
We have carefully examined all of the defendant’s assignments of error and find no prejudicial error.
No error.
Chief Judge Mallard and Judge Graham concur.